THE COURT.
Petition for writ of habeas corpus.
[1] It appears therefrom that petitioner is being held on a statutory complaint which charges him with a felony, to wit, grand larceny, committed in the state of New York, and that thereafter petitioner fled from said state and is now a fugitive from justice. It is here claimed in support of the writ that petitioner is held illegally, for the reason that the complaint is void on its face, and petitioner is held without reasonable or probable cause. There is no merit in the petition. Sections 1548-1551 of the Penal Code authorize the holding of petitioner pending the arrival of the sheriff from the state of New York.
The application is denied. *Page 325